10541041910
00
Court of Appeals for the
                      First District of Texas at Houston
                                       


                                     ORDER


Cause No.	01-12-00746-CV; In re Angel Lozano
On Appeal from the 334th District Court of Harris County, Texas
Trial Court Cause No. 2010-61483

	Relator, Angel Lozano, has filed a petition for writ of mandamus.  The Court requests a response to relator's petition from real parties in interest, Michael Neal, Cynthia Neal, Neal & Company, LLC, and Neal & Neal, LLC.  Tex. R. App. P. 52.4.  Any response, or, in the alternative, a letter indicating that real parties in interest desire to waive their right to respond, is due to be filed in this Court by September 6, 2012.

	It is so ORDERED.
			


Judges signature:     /s/ Terry Jennings                            
      Acting individually       Acting for the Court






Date:   8/24/2012


Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for motion to extend time to file a brief.  See Tex. R. App. P. 10.3(a).
Note:	Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion for rehearing.  Tex. R. App. P. 10.4(a).